DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a tire comprising a RFID chip disposed radially within one of the first annular belt and the second annular belt, wherein the RFID chip is connected to at least one steel cord.
Group II, claim(s) 10-14, drawn to a reinforcing belt comprising an RFID chip, wherein the RFID chip is connected to a first reinforcing cord in a plurality of reinforcing cords, and the first reinforcing cord is configured to receive or transmit RFID signals.
Group III, claim(s) 15-20, drawn to a method of joining an RFID chip to a tire cord.
This application contains claims directed to more than one species of the inventions of Group II and Group III. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A1 – a reinforcing belt wherein the RFID chip is integrated with a reinforcing cord (claim 11);
Species A2 – a reinforcing belt wherein solder joins the RFID chip to a reinforcing cord (claim 12);
Species A3 – a reinforcing belt wherein conductive adhesive joins the RFID chip to a reinforcing cord (claim 13);

Species B1 – a method of joining an RFID chip to a tire cord wherein the method connecting step further comprises soldering the severed ends of the tire cord onto the RFID chip (claim 16);
Species B2 – a method of joining an RFID chip to a tire cord wherein the method connecting step further comprises gluing the severed ends of the tire cord onto the RFID chip (claim 17);  
Species B3 – a method of joining an RFID chip to a tire cord wherein the method connecting step further comprises forcing the severed ends into an interference fit (claim 18);  
Species C1 – a method of joining an RFID chip to a tire cord wherein the severing step is performed on a cord strand (claim 19);  
Species C2 – a method of joining an RFID chip to a tire cord wherein the severing step is performed on a cord filament (claim 20);  
Applicant is required, in reply to this action, if Group II is elected to elect a single species among species A1-A4 to which the claims shall be restricted if no generic claim is finally held to be allowable. If Group III is elected, Applicant is required to elect a single species among species B1-B3 and a single species among species C1 and C2 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Group II – claim 10, Group III – claim 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an RFID chip connected to a tire cord, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of King (US Pub. No. 2005/0093761).  King teaches an RFID chip connected to a tire cord (see paragraphs [0011] and [0030]-[0034]; figure 3).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	March 31, 2021

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749